UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported):April 28, 2010 DIME COMMUNITY BANCSHARES, INC. (Exact name of registrant as specified in its charter) Delaware 0-27782 11-3297463 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 209 Havemeyer Street, Brooklyn, New York11211 (Address of principal executive offices, including zip code) Registrant's telephone number, including area code:(718) 782-6200 None (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions:  Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425)  Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14d-2(b))  Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b))  Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02. Results of Operations and Financial Condition OnApril 28, 2010, Registrant issued a press release containing a discussion of its results of operations and financial condition for the quarter endedMarch 31, 2010.The text of the press release is included as Exhibit 99 to this report. Item 9.01. Financial Statements and Exhibits. (d) Exhibits Exhibit No. 99 Press release of the Registrant, datedApril 28, 2010, containing a discussion of Registrant’s results of operations and financial condition for the quarter endedMarch 31, 2010. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this Form 8-K Report to be signed on its behalf by the undersigned hereunto duly authorized. DIME COMMUNITY BANCSHARES, INC. By: /s/ KENNETH J. MAHON Kenneth J. Mahon Executive Vice President and Chief Financial Officer Dated:April 28, 2010 INDEX TO EXHIBITS Exhibit Number (99) Press release of the Registrant, datedApril 28, 2010, containing a discussion of Registrant’s results of operations and financial condition for the quarter endedMarch 31, 2010.
